Salinger, J.
(dissenting). I. What right have these plaintiffs to enjoin this sale ? Grant the general proposition that the word “owner,” as used in the reversion statute, ordinarily refers to the present owner. What is to be said where it appears *411conclusively that the claimant is not the present owner ? What is to be done with those deeds which expressly excepted the land in question from the deed? It is undisputed that, in all the conveyances through which the plaintiffs claim title, no deed “assumed or pretended to convey any interest in the said one acre of land, and the said one acre was excepted from each of said conveyances.” The answer makes the affirmative defense that the plaintiffs have never received any conveyances of the premises in question from any person, “but that the said sites were excepted from the several deeds and conveyances under and by which the several plaintiffs acquired their interest in the said several tracts of land now owned by them, and the defendants specifically deny that the plaintiffs or either of them have any interest of any kind or character in and to the several tracts of land described in the petition, or either of them.” Whatever else may be said, these plaintiffs have no standing to maintain this suit, and there should be a reversal on that account alone.
II. It seems the trial court based its decision on Hopkins v. School District, 173 Iowa 43. It is unnecessary for me to contend that the Hopkins case is dictum, in so far as it is relevant to this suit, or to go into the question of the effect that the decision was on two grounds. My contention is that, where a case rules that there is right to recover on contract because said contract is equivalent to a certain statute right, and further rules that the statute right is also maintainable, it does not settle what the holding would be where the claimant did not have such contract rights. I further contend that, with the Hopkins ease in that condition, the question before us now is an open one, and that the legislature did not intend to give a reversion, except where the taking was by condemnation. And it is easy to see why, when land is, in a sense, forcibly taken from one who does not wish to part with it, and is taken because of public policy, which favors schools, that, the moment the only use for which the land was taken ceases, it should revert to the very owner, who has never lost fee title. In that connection, let me suggest that the statutes under consideration use “taken,” mostly, suggesting a legislative intention to allow reversion only for lands that were seized, rather than voluntarily granted. *412While it is easy to see why the legislature might, in good conscience, enable one from whom use had been seized for a special purpose to repossess himself when that use ceased, it is not so easy to believe that it was intended to give the like right to one who had voluntarily sold the land, warranted the title, put no limitations in the deed, and put the purchase price in his pocket. No good reason appears why, in these circumstances, he should be able to take back what he had wholly parted with, so far as he was able to, by merely offering the purchase price, without interest, and the true value of the actual improvements. According to the history of the state, this, as matter of common knowledge, would, in nearly every case, mean the obtaining of property for greatly less than it was worth.
III. The majority plants itself squarely on the proposition that the school district got as much absolute title as it was in the power of the grantor to convey, and in the corporate capacity of the grantee to take. Reduced to simple terms, this involves two statements. One is the inferential one that an owner of land has no power irrevocably to part to a school corporation with title to lands he owns. I can see no basis in reason for such a position. So far as the owner of land is concerned, there is no law limiting his power to part with his land forever; and it is my view that, when he has done so, he is estopped to say, directly or indirectly, that, under any circumstances, the title should be restored to him. That is one reason why I think that the legislature never thought of restricting that power of alienation. The other part of the proposition is that the school corporation can, in no event, acquire an absolute title. As I have already indicated, if that be assumed, it does not carry the owner who has alienated the land one step forward. Assuming that the school corporation cannot hold the land, it does not follow that it may be restored to him. At this writing, I am at some loss to reconcile this pronouncement with the holding in Consolidated School Dist. v. Thompson, 171 N. W. 16, wherein it is held that the district may retain the school sites after their abandonment, because of an estoppel upon the former owner. If there is no power to hold the land, the disabilities of the former owner are of no consequence.
. The provisions of Section 2749 that, among-other things, the *413electors have power to order the sale of a school site, and to order what application shall be made of the proceeds of such sale, has bearing on what I have just said, that abandonment does not necessarily work a reversion, as against the former owner. I can see no infraction of public policy in not permitting the land to revert to an owner who has conveyed the fee voluntarily, and taken the purchase price. What the state might do if the proceeds of selling the abandoned sites were attempted to be devoted to some use to which the school corporation had no right to devote them, is not a question in this ease. As between the owner, who has sold and been paid, the school district should at least have the right to sell this property, and devote the proceeds to the promotion of school purposes. Surely, that does not violate any public policy.
IV. I think the provisions of Section 2749 are highly significant. They give the electors power “to direct the sale or make other disposition of any schoolhouse or site * * * and the application to be made of the proceeds of such sale.” The grant of power is in broad language. Ordinarily, the word “any” in statutes means “any.” On the reasoning of the majority, however, there is scarcely a thing on which this broad power may operate. I commend the courage of the declaration that, even if no condition could be imagined under which a sale of school sites could be ordered by vote of electors, that then the statute .which gives the power to sell would still not be an argument for the proposition that the reversion statute was not operative in ease of a full sale like the one at bar. But it seems clear rather than sound. Usually, the power to sell implies something to sell. Be that as it may, I am unable to see that, on -the theory of the majority, the selling statute has anything tangible to operate on. The appellees say its sole field of operation, is school sites that were acquired prior to 1870, before the present law existed, and at a time when they concede absolute title could be obtained. I think that is too narrow a field for a statute giving power to sell “any” school site. The only other suggestion of a place for the selling statute to operate is in the almost unimaginable ease where the former owner would refuse to take back Iowa land sold years ago, by repaying the price obtained *414years ago, without interest, plus the true Value of the improvements on the land.
It is said the words “other disposition” found in the selling statute may have reference to the very provisions of the statute which pertain to reversion. The trouble is that, for the purposes of the reversion statute, there is no disposition to make, and nothing for the electors to do. When the use is abandoned, then, in all the cases where there is a right to reversion, it is automatic. The former owner has the absolute right, by making a stated payment, to have the title, and whether t'o give it to him or not is not a matter that can ever come before the electors at their meeting.
I would reverse.